904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nate Wali AKBAR, Plaintiff-Appellant,v.David HUGGETT, Defendant-Appellee.
No. 89-2008.
United States Court of Appeals, Sixth Circuit.
June 6, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Nate Wali Akbar appeals the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  Akbar alleged that the defendant prison official falsely accused him of a disciplinary offense because of a personal dispute.  The district court concluded that plaintiff did not allege a constitutional deprivation.  Upon consideration, we conclude that the dismissal was proper.


3
Although certainly not to be condoned, defendant's alleged conduct is in the nature of "petty harassment" not of a constitutional dimension.   Cf. Cale v. Johnson, 861 F.2d 943 (6th Cir.1988).  Accordingly, we affirm the July 17, 1989, judgment of the district court for the reasons stated in its July 27, 1989, order denying a motion to reinstate the case.  Rule 9(b)(5), Rules of the Sixth Circuit.